DETAILED ACTION

Status of Claims
This is a first office action on the merits in response to the application filed 9 March 2020.
Claim 15 has been cancelled.
Claims 1-14 are currently pending and have been considered by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 March 2020 was considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a first determination unit, configured for, in responding to receiving a subscription request for a target service in the client, determining whether an application store account bound to the client has subscribed to the target service (Claim 7)
second determination unit, configured for, if the first determination unit determines that the application store account bound to the client has subscribed to the target service, determining whether the target service has been unsubscribed (Claim 7)
third determination unit, configured for, if the second determination unit determines that the target service has been unsubscribed, determining whether the target service is still in a subscription period (Claim 7)
an interception unit, configured for, if the third determination unit determines that the target service is still in the subscription period, intercepting the subscription request (Claim 7)
a subscription request sending unit, configured for, if the first determination unit determines that the application store account bound to the client has not subscribed to the target service, sending the subscription request to an application store server corresponding to the application store account (Claim 8)
a subscription content receiving unit, configured for receiving the subscription content, sent by the application store server, corresponding to the target service (Claim 8)
a display unit, configured for, if the second determination unit determines that the target service has not been unsubscribed, displaying prompt information related to renewing after the subscription expires (Claim 9)
a triggering unit, configured for, if the third determination unit determines that the target service is not in the subscription period, triggering the subscription request sending unit (Claim 10)
a first query request sending subunit, configured for, when receiving the subscription request for the target service in the client, sending a first query request for the target service to the application store server corresponding to the application store account bound to the client (Claim 11)
a first query result receiving subunit, configured for receiving the first query result sent by the application store server (Claim 11)
a determination subunit, configured for determining whether the application store account has subscribed to the target service based on the first query result (Claim 11)
a second query request sending subunit, configured for, when receiving the subscription request for the target service in the client (Claim 12)
a second determination subunit, configured for, determining whether the application store account has subscribed to the target service based on the subscription information in the complete subscription information (Claim 12)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations of claim 7-12, as specified previously in the discussed claim interpretation section of this action, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, there is insufficient disclosure of the corresponding structure, material or acts for performing the entire claimed function because the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Specifically, claims 13-14 do not specify a further limitation of the subject matter claimed in independent claim 1 but rather simply disclose systems configured to perform the claimed method of the independent claim. Based on this analysis, the examiner must conclude that claims 13-14 constitute improper dependent claims and thus must be rejected under 35 USC 112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deshpande (US 20190182537 A1).

In regards to Claims 1, 7, 13, and 14, Deshpande discloses:
A subscription processing method, which is applied in a client, comprising: in responding to receiving a subscription request for a target service in the client, determining whether an application store account bound to the client has subscribed to the target service (See Deshpande: Fig. 9, See Deshpande: Para. [0187] – “Upon receiving a content information subscription request message, primary device 200 sends a content information subscription request response message (404) to companion device 300. In some examples, this message may be referred to as a subscription response message. Examples of content information subscription request response messages are described in detail below with respect to Table 2 and FIG. 9 to FIG. 12B. As illustrated in FIG. 4, upon companion device 300 receiving a content information subscription request response message, a subscription is established between primary device 200 and companion device 300. As described in detail below, a subscription may continue for a specified duration or until a subscription is cancelled. Subscription durations are illustrated on the left of FIG. 4. In the example illustrated in FIG. 4, the initial duration of the subscription is equal to t.sub.3-t.sub.1” – Deshpande discloses in response to receiving a subscription request response from a primary device, establishing a subscription. It is clear to one of ordinary skill in the art that for a new subscription to be established, a step of determining whether the primary device and any account associated with said device already has a subscription would have to be performed. This is further indicated by the data elements incorporated within the subscription request response (Fig. 9) i.e. “ContentInfoSubscriptionID”); 
if the application store account bound to the client has subscribed to the target service, determining whether the target service has been unsubscribed (The examiner has determined that an embodiment of the claimed invention exists wherein the application store account bound to the client has not subscribed to the target service and thus wherein the aforementioned method step is not performed and is an optional step. In accordance with MPEP 2143.03, ; 
if the target service has been unsubscribed, determining whether the target service is still in a subscription period (The examiner has determined that an embodiment of the claimed invention exists wherein the target service has not been unsubscribed and wherein the aforementioned method step is not performed and is an optional step. In accordance with MPEP 2143.03, “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation”. Thus, the examiner cannot give patentable weight to the specified claim limitation. However, in an effort to promote compact prosecution, the examiner cites: See Deshpande: Para. [0191] – “In additional to a subscription terminating upon a subscription duration expiring, as illustrated in ; and 
if the target service is still in the subscription period, intercepting the subscription request (The examiner has determined that an embodiment of the claimed invention exists wherein the target service is no longer in the subscription period and thus wherein the aforementioned method step is not performed and is an optional step. In accordance with MPEP 2143.03, “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation”. Thus, the examiner cannot give patentable weight to the specified claim limitation. However, in an effort to promote compact prosecution, the examiner cites: See Deshpande: Para. [0189] – “As illustrated in FIG. 4, prior to the expiration of the initial duration of the subscription, (i.e., prior to t.sub.3), companion device 300 may send a content information subscription renew request message (410). Examples of content information subscription renew request messages are described in detail below with respect to Table 5 and FIG. 25 to FIG. 31C. Upon receiving a content information subscription renew request message, primary device 200 may send a content information subscription renew request response message (412).”).

In regards to Claims 2 and 8, Deshpande discloses:
The method of claim 1, wherein, if the application store account bound to the client has not subscribed to the target service, the method further comprises: sending the subscription request to an application store server corresponding to the application store account, such that the application store server deducts fee from the application store account after receiving the subscription request, and sends subscription content corresponding to the target service to the client; and receiving the subscription content, sent by the application store server, corresponding to the target service (The examiner has determined that an embodiment of the claimed invention exists wherein the application store account bound to the client has subscribed to the target service and thus wherein the aforementioned method step is not performed and is an optional step. In accordance with MPEP 2143.03, “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation”. Thus, the examiner cannot give patentable weight to the specified claim limitation. However, in an effort to promote compact prosecution, the examiner cites: See Deshpande: Para. [0188] – “After a subscription has been established, primary device 200 may send content information notification messages (406) to companion device 300. Examples of content information notification messages are described in detail below with respect to Table 3 and FIG. 13 to FIG. 20C. Further, examples of content information notification messages may include service guide information request response messages described in detail below with respect to Tables 10A-11 and FIGS. 54-55. In the example illustrated in FIG. 4, primary device 200 sends an initial content information notification message to companion device 300 subsequent to a subscription being established.”).

In regards to Claims 3 and 9, Deshpande discloses:
The method of claim 1, wherein, if the target service has not been unsubscribed, the method further comprises: displaying prompt information related to renewing after the subscription expires (The examiner has determined that an embodiment of the claimed invention exists wherein the target service has not been unsubscribed and thus wherein the aforementioned .

In regards to Claims 4 and 10, Deshpande discloses:
The method of claim 2, wherein, if the target service is not in the subscription period, the method further comprises: triggering the step of sending the subscription request to an application store server corresponding to the application store account (The examiner has determined that an embodiment of the claimed invention exists wherein the target service is in the subscription period and thus wherein the aforementioned method step is not performed and is an optional step. In accordance with MPEP 2143.03, “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation”. Thus, the examiner cannot give .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande in view of Thomas et al. (US 20170094332 A1).

In regards to Claims 5 and 11, Deshpande discloses the method of claim 1 but fails to explicitly disclose, but Thomas discloses:
wherein, determining whether the application store account bound to the client has subscribed to the target service comprises: sending a first query request for the target service to the application store server corresponding to the application store account bound to the client, such that the application store server queries whether the application store account has subscribed to the target service after receiving the first query request, and sends a first query result of querying whether the application store account has subscribed to the target service to the client; receiving the first query result sent by the application store server; and determining whether the application store account has subscribed to the target service based on the first query result (See Thomas: Para. [0136-0137] – “In another example, the media guidance application may transmit a query to a database containing the subscription status for a plurality of subscriptions corresponding to a user. The media guidance application may generate a query to the database to request a status of the subscription corresponding to the content provider. In an example, if a user is not currently subscribed to a provider, a user may receive a NULL response from the server.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the determination via query method as disclosed by Thomas to determine whether the subscription of Deshpande is active or inactive increasing the overall robustness of the invention by allowing an external database to manage subscription data creating additional redundancy within the invention in the case of failure of specific subunits.

In regards to Claims 6 and 12, the combination of Deshpande and Thomas discloses:
The method of claim 1 wherein, determining whether the application store account bound to the client has subscribed to the target service comprises: sending a second query request for the target service to the application store server corresponding to the application store account bound to the client (See Thomas: Para. [0136-0137] – “In another example, the media guidance application may transmit a query to a database containing the subscription status for a plurality of subscriptions corresponding to a user. The media guidance application may generate a query , 
such that the application store server queries complete subscription information of the application store account for the target service, and sends the complete subscription information to the client; wherein, the complete subscription information comprises subscription information, unsubscription information, renewal information, and subscription period information (See Thomas: para. [0135] – “In some embodiments, the media guidance application may determine if the user is currently subscribed to the content provider. For example, the media guidance application may retrieve user profile data indicating whether a user has had a subscription to a content provider and whether the subscription is current.”, See Thomas: Para. [0137] – “In some embodiments, the media guidance application may determine an end date of a current subscription period of the user. For example, the media guidance application may store, in a database of user subscription information, information about the subscription period and a start date of a subscription. The media guidance database may calculate the end date of the current subscription by adding the start date of the subscription with the subscription period. In another example, the media guidance application may query a remote server for the end date of the subscription.” – Thomas discloses a server query which returns subscription/unsubscription (active subscription status) information and subscription period/renewal information (current subscription duration)); 
receiving the complete subscription information sent by the application store server; and determining whether the application store account has subscribed to the target service based on the subscription information in the complete subscription information (See Thomas: Para. [0136-0137] – “In another example, the media guidance application may transmit a query to a database containing the subscription status for a plurality of subscriptions corresponding to a user. The media guidance application may generate a query to the database to request a status .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao (US 20190273790 A1) generally discloses a method, apparatus, and system for notification of successful subscription to a resource in response to receipt of a subscription resource creation request.
Banka et al. (US 20170331825 A1) generally discloses a provider of a subscription-based online service providing the use of an online service to an end-user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMIE R KUCAB/Primary Examiner, Art Unit 3685